 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:19-cv-0860-JLS-RBM
     TERRY LEWIS
12
     CDCR# D-30617,                                      ORDER DISMISSING CIVIL
13                                      Plaintiff,       ACTION WITHOUT PREJUDICE
                                                         FOR FAILING TO PAY
14   v.                                                  FILING FEE REQUIRED
15                                                       BY 28 U.S.C. § 1914(a) AND/OR
     M.D. BITTER; C/O HERRERA; MRS.
                                                         FAILING TO MOVE TO PROCEED
16   SANCHEZ; ATTORNEY GENERAL OF
                                                         IN FORMA PAUPERIS
     CALIFORNIA,
17                                                       PURSUANT TO
                                     Defendants.         28 U.S.C. § 1915(a)
18
19
20         Plaintiff Terry Lewis, currently housed at the California State Prison – Los Angeles
21   County located in Lancaster, California, and proceeding pro se, has filed a civil rights
22   action pursuant to 42 U.S.C. § 1983 (ECF No. 1).
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26
27


                                                     1
                                                                               3:19-cv-0860-JLS-RBM
 1   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). If the Plaintiff
 4   is a prisoner, however, and even if he is granted leave to commence his suit IFP, he remains
 5   obligated to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d
 6   1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28
 7   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 8          Plaintiff has not prepaid the $400 in filing and administrative fees required to
 9   commence this civil action, nor has he submitted a properly supported Motion to Proceed
10   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot proceed. See 28 U.S.C.
11   § 1914(a); Andrews, 493 F.3d at 1051.
12   II.    Conclusion and Order
13          For the reasons set forth above, the Court hereby:
14          (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
15   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
16   28 U.S.C. §§ 1914(a) and 1915(a); and
17          (2)     GRANTS Plaintiff thirty (30) days leave from the date this Order is filed to:
18   (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and file
19   a Motion to Proceed IFP which includes a certified copy of his trust account statement for
20   the six-month period preceding the filing of his Complaint. See 28 U.S.C. § 1915(a)(2);
21   S.D. Cal. CivLR 3.2(b).
22          IT IS FURTHER ORDERED that the Clerk of the Court SHALL PROVIDE
23   Plaintiff with this Court’s approved form “Motion and Declaration in Support of Motion
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.


                                                           2
                                                                                             3:19-cv-0860-JLS-RBM
 1   to Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee
 2   or complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 3   remain dismissed without prejudice and without further Order of the Court based on
 4   Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s fee requirements.
 5         IT IS SO ORDERED.
 6   Dated: May 13, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                   3
                                                                               3:19-cv-0860-JLS-RBM
